DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 02/01/2022 is acknowledged.
Claims 5-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

	Claim status
The examiner acknowledged the claims filed 01/19/2021.
Claims 1-11 are pending in the application. Claims 1-4 are originally presented. Claims 5-11 are withdrawn without traverse in response to the restriction requirement. Claims 1-4 are hereby examined on the merits.

Claim Objections
Claim 2 is objected to because of the following informalities: “Persicaria hydropiper” and “Tasmannia lanceolate” should be in italic form.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.
Claims 1-2 recite nature-based product, i.e., polygodial, which does not appear to be different from its state in nature. The dependent claims 3-4 recite an additional nature-based product spilanthol which does not integrate the nature-based product into a practical application and do not amount to significantly more than the juridical exception because polygodial in combination with spilanthol does not have markedly different characteristics from any naturally occurring counterpart(s) in their natural state and no coaction between the components that provides something significantly more than the individual components alone has been demonstrated.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang US Patent No. 5,948,460 (cited in IDS, hereinafter referred to as Kang).
Regarding claims 1-2, Kang teaches a flavored additive compound polygodial which is isolated from Persicaria hydropiper (e.g., Polygonum hydropiper) or Tasmannia lanceolate (e.g., Drimys lanceolate); Kang further teaches that polygodial when added to a beverage that contains artificial sweetener such as a carbonated diet beverage, could reduce aftertaste and improve sweetness (col. 3, line 7-12; col. 4, line 1-3; Experiment 2-4).
Kang is silent regarding polygodial being an active ingredient in a carbonation sensation enhancing agent. However, given that Kang teaches the same polygodial as recited in the claim and that polygodial as disclosed by Kang is meant to be added to a carbonated beverage, it logically follows that polygodial as disclosed by Kang possesses the property of being able to enhance carbonation sensation when added to a carbonated beverage. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muranishi US Patent Application Publication No. 2008/0050500 A1 (hereinafter referred to as Muranishi), and evidenced by Prota, “Comparison of the chemical composition of three species of smartweed (genus Persicaria) with a focus on drimane sesquiterpenoids”, Phytochemistry, 2014, 108, pages 129-136 (hereinafter referred to as Prota).
Regarding claims 1-3, Muranishi teaches a flavoring composition for enhancing carbonated feel of a carbonated beverage, comprises 1-300 ppb spilanthol and spice extract of Persicaria hydropiper (e.g., water-pepper)  ([0001; 0017; 0019]. Prota evidences that the pungent tasting compound polygodial is the most abundant compound in water-pepper extract (page 130, right column, third para; para. that bridges page 129-130).
Muranishi is silent regarding polygodial being an active ingredient in a carbonation sensation enhancing agent. However, knowing that water-pepper extract is able to flavor a carbonated beverage ([0017], and that polygodial is the most abundant compound in water-pepper extract and is responsible for the pungent/tingling taste of the extract, it logically follows that polygodial as disclosed by Muranishi possesses the property of enhancing carbonation sensation when added to a carbonated beverage. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Muranishi US Patent Application Publication No. 2008/0050500 A1 (hereinafter referred to as Muranishi).
Regarding claim 3, Kang teaches what has been recited above but is silent regarding spilanthol being used with polygodial.
Muranishi teaches a flavoring composition for enhancing carbonated feel of a carbonated beverage comprises spilanthol, and the amount of spilanthol content in the carbonated beverage is 1-300 ppb ([0001; 0019]. 
Both Kang and Muranishi are directed to additives for carbonated beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang by including spilanthol in the flavor additive as disclosed by Kang. Doing so would have delivered the added benefits of enhancing carbonated feel when the additive composition are added to a carbonated beverage. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has taught that spilanthol could enhance carbonated feel of a carbonated beverage.
Regarding claim 4, Kang teaches that the amount of polygodial is such that its concentration in the beverage is 0.001 ppb to 10 ppm (col. 3, line 18-20). Muranishi as recited above teaches that the amount of spilanthol is such that its concentration is 1-300 ppb in the beverage. As such, Kang as modified by Muranishi teaches a composition the ratio of the two being overlapping with the range recited in the claim. In prima facie case of obviousness exists. (MPEP 2144.05 I).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muranishi as evidenced by Prota as applied to claims 1 and 3 above.
Regarding claim 4, Muranishi as recited above teaches a carbonation sensation enhancing composition comprising 1-300 ppb spilanthol along with polygodial provided as water-pepper extract. Muranishi is silent regarding the ratio of spilanthol/ polygodial. However, given that the ratio of the two depends on the concentration of spilanthol which functions as a carbonation feel enhancing agent, and the concentration of  water-pepper extract which functions as a flavoring agent, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of the former within the prescribed range of 1-300 ppb and the amount of the latter such that the former could suitably enhance carbonated feel and the latter could suitably flavor the drink when the composition is added to a carbonated drink. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHANGQING LI/Examiner, Art Unit 1793